United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1468
                                    ___________

United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Missouri.
Antonio L. Davis,                      *
                                       * [UNPUBLISHED]
            Defendant – Appellant.     *
                                  ___________

                              Submitted: September 21, 2009
                                 Filed: October 1, 2009
                                  ___________

Before MURPHY, JOHN R. GIBSON, and RILEY Circuit Judges.
                           ___________

PER CURIAM.

       Antonio L. Davis was convicted for knowing and intentional possession of .38
grams of cocaine base (crack) in violation of 21 U.S.C. § 844(a) and for being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). On appeal he
challenged the latter conviction, contesting the sufficiency of the evidence upon which
the district court1 based its finding that he had been carrying the handgun found near
the spot where he was arrested.

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       Police officers Andre Rogers and Daniel Book observed Davis driving
erratically and changing lanes without using his turn signal. They also noticed that
his car had no front license plate and attempted to pull him over. Davis didn’t stop,
however, but continued on until his car sputtered to a near halt. Then he jumped from
the vehicle, and officer Book pursued him on foot. Because of the way Davis was
holding his waistband, officer Rogers believed he was carrying a gun and reported that
to the radio dispatcher.

      Officer Book followed Davis down an alley into an overgrown yard where he
was able to tackle him. As the two fell to the ground, Book saw Davis toss a shiny
metal object into the yard. While Rogers escorted Davis to the police vehicle, Book
searched the yard and found a 9 mm Ruger handgun approximately ten to twelve feet
from where he had tackled Davis. At trial Book testified that he found the gun in the
area where Davis had tossed the shiny metal object. Davis told the judge that the
object that the officer had seen must have been his sunglasses which had been
knocked off when Book tackled him.

        In examining the sufficiency of the evidence, we view the evidence and all
reasonable inferences in the light most favorable to the verdict. U.S. v. Cain, 487 F.3d
1108, 1111 (8th Cir. 2007). Resolution of the credibility of both Davis and officer
Book was squarely within the province of the district court, and the evidence adduced
at trial was sufficient to show Davis possessed the handgun.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -2-